Citation Nr: 0201941	
Decision Date: 02/28/02    Archive Date: 03/05/02

DOCKET NO.  99-22 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel



INTRODUCTION

The veteran served on active military duty from July 1943 
until December 1945, and from June 1951 until August 1952.  
He died in July 1998; the appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision by the 
RO that denied service connection for the cause of the 
veteran's death. 


FINDINGS OF FACT

1.  The veteran died in July 1998; the cause of death was 
cardiac arrhythmia and coronary artery disease.

2.  At the time of the veteran's death, service connection 
was in effect for atherosclerotic coronary vascular disease 
secondary to service-connected nicotine dependence.  

3.  The veteran's death was attributable to atherosclerotic 
coronary vascular disease, which in turn was due to the use 
of tobacco products that started in service; atherosclerotic 
coronary vascular disease is not otherwise attributable to 
the veteran's military service.



CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1103, 1110, 1310 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.300, 3.312 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant alleges that the veteran's death should be 
service connected because the veteran's service-connected 
disabilities resulted in or significantly contributed to his 
death.  In February 1998, service connection was granted for 
nicotine dependence, and lung cancer and chronic obstructive 
pulmonary disease (COPD) as secondary to nicotine dependence, 
effective from November 13, 1997.  By an April 1998 rating 
decision, service connection was granted for atherosclerotic 
coronary vascular disease as secondary to the service-
connected nicotine dependence, effective November 13, 1997.  

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability that was 
incurred in or aggravated by service, or which was 
proximately due to or the result of a service-connected 
condition, was either a principal or contributory cause of 
death.  38 U.S.C.A. §§ 1110, 1310 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.312(a) (2001).  For a service-connected 
disability to be the principal cause of death, it must 
singularly or jointly with some other condition, be the 
immediate or underlying cause of death, or be etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2001).  For a 
service-connected disability to be a contributory cause of 
death, it must be shown that it contributed substantially or 
materially, that it combined to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c) 
(2001).  

The Board notes that recently passed legislation prohibits an 
award of service connection for death or disability on the 
basis that it resulted from an injury or disease attributable 
to the use of tobacco products by a veteran during the 
veteran's service.  See 38 U.S.C.A. § 1103 (West 1991 & Supp. 
2001).  This new section applies only to claims filed after 
June 9, 1998.  38 C.F.R. § 3.300(a) (2001).  As the appellant 
in the present case filed her claim after the veteran's death 
in July 1998, this provision will affect the disposition of 
this appeal.

A review of the veteran's service medical records reveals 
that his cardiovascular system was found to be normal at an 
entry examination conducted in May 1943.  An x-ray of the 
chest taken in July 1943 was found to be negative.  A 
separation examination conducted in December 1945 revealed a 
normal cardiovascular system.  Chest x-rays revealed no 
significant abnormality.  An examination report dated in 
April 1951 shows that the heart, chest, and vascular system 
were normal.  A separation examination conducted in August 
1952 revealed a normal heart, chest, and vascular system.  

Subsequent to service, a VA examination was performed in 
October 1957.  Percussion and auscultation were negative, and 
cardiac reserve was good.

The veteran was treated at a private hospital from April 1988 
to June 1988.  In April 1988, the veteran gave a history of 
smoking cigarettes for forty years.  He was diagnosed with a 
history of coronary artery disease associated with recent 
chest pain, an abnormal electrocardiogram with a short 
pulmonic regurgitation interval, a history of a prior 
myocardial infarction, and tobacco abuse.  In May 1988, the 
veteran was diagnosed with severe coronary artery disease, 
and supraventricular dysrhythmias.  He underwent a right and 
left heart catheterization via the right femoral vein and 
artery in May 1988, and the examiner's impressions were of 
two-vessel occlusive coronary artery disease, an essentially 
normal left ventricular contractile pattern, normal right 
heart pressures, and aortoiliac disease.  His carbon monoxide 
level was elevated due to tobacco abuse in May 1988.  The 
veteran underwent a coronary artery bypass to four distal 
vessels in May 1988.  A cardiac stress test conducted in June 
1988 revealed no arrhythmias and was negative for ischemia.  

Also of record is a statement from the appellant dated in 
November 1997.  She wrote that the veteran did not smoke 
prior to service, and that once he entered service, he became 
a heavy smoker.  She also wrote that because of his heavy 
smoking in service, the veteran had heart surgery in 1988 and 
lung cancer surgery in 1995.  

A statement from a VA physician was received by the RO in 
December 1997.  The physician opined that it was as likely as 
not that the veteran became nicotine dependent on active 
duty, which caused him to continue to smoke, resulting in 
coronary atherosclerosis, COPD, lung cancer, and residuals of 
radiation treatment for cancer.

Statements submitted by the veteran's friends were received 
by the RO in January 1998.  They stated that the veteran did 
not use tobacco in high school, and did not begin smoking 
until his period of active military duty. 

A statement from a VA physician was received by the RO in 
January 1998.  The examiner opined that it was as likely as 
not that the veteran became nicotine dependent on active 
duty, which caused him to continue to smoke, resulting in 
coronary artery disease and COPD.  

A VA examination was performed in February 1998.  The veteran 
stated that he began smoking after boot camp.  He smoked 
cigarettes until he had a subendocardial myocardial 
infarction in 1983, and then switched to cigars.  The veteran 
had intermittent episodes of substernal chest pain and left 
upper extremity aching pain believed to be secondary to 
cardiac ischemia upon exertion.  The veteran gave a history 
of a coronary artery bypass in May 1988, and right lung 
squamous cell carcinoma in December 1995.  The examiner's 
diagnosis was chronic, continuous nicotine dependence.  The 
veteran was also diagnosed with atherosclerotic coronary 
vascular disease, status-post subendocardial myocardial 
infarction in 1983 and 1988 coronary artery bypass.  The 
examiner opined that it was as likely as not that the 
veteran's initial problems with atherosclerotic coronary 
vascular disease were secondary to family history and a 
genetic background, as well as hypertension in the past.  The 
examiner noted that radiation therapy for the veteran's 
cancer was a factor causing secondary accelerated 
atherosclerosis in coronary arteries.  The veteran's 
symptomatology of recurrent angina pectoris was as likely as 
not secondary to cancer treatment.   

A statement by a VA physician was received by the RO in April 
1998.  The examiner opined that it was as least as likely as 
not that the veteran became nicotine dependent while on 
active military duty, causing him to smoke, resulting in lung 
cancer, emphysema, heart disease, and radiation symptoms 
secondary to lung cancer.  The examiner based his conclusion 
on the fact that the veteran had received cigarettes during 
active duty. 

A VA hospital summary dated in July 1998 shows that the 
veteran was admitted for anxiety and shortness of breath, 
compounded by increasing agitation, depression, and sleep 
disturbance.  The examiner noted coronary artery disease with 
angina, and noted that the veteran was status-post resection 
of non-small-cell cancer of the lung.  The veteran died on 
July [redacted], 1998.  He was diagnosed with sudden death due to 
cardiac arrhythmia, secondary to coronary artery disease, 
post-acute myocardial infarction.  The veteran was also 
status-post squamous cell carcinoma in the right middle and 
lower lobe with a pneumonectomy in 1996.

The veteran's death certificate indicates that the immediate 
cause of death on July [redacted], 1998, was sudden death due to 
cardiac arrhythmia and coronary artery disease.  

As noted above, the veteran was previously granted service 
connection for nicotine dependence, lung cancer and COPD 
secondary to nicotine dependence, and atherosclerotic 
coronary vascular disease secondary to nicotine dependence.  
The death certificate lists cardiac arrhythmia and coronary 
artery disease as the immediate causes of death.  Ordinarily, 
by application of 38 U.S.C.A. § 1310 and 38 C.F.R. § 3.312, 
the appellant's claim might be granted.  However, as noted 
above, 38 U.S.C.A. § 1103(a) prohibits the payment of 
disability or death compensation benefits if the disability 
or death was attributable to the use of tobacco products by 
the veteran during the veteran's service.  Further, 38 C.F.R. 
§ 3.300(a) (2001) implements section 1103 and states that, 
"[f]or claims received by VA after June 9, 1998, a disability 
or death will not be considered service[]connected on the 
basis that it resulted from injury or disease attributable to 
the veteran's use of tobacco products during service."  The 
regulation further defines tobacco products to include 
cigarettes.  38 C.F.R. § 3.300 (2001).

The veteran submitted his claim for service-connected 
benefits in November 1997 based on the contention that he was 
entitled to service connection for lung cancer, heart 
disease, and radiation side effects because of cigarette 
smoking during service.  The appellant and several of the 
veteran's friends reported that the veteran had not smoked 
prior to service and that he became addicted to nicotine in 
service.  The appellant did not contend at any time that the 
veteran developed heart disease as a result of any other 
cause.  VA examinations and reports confirmed the diagnosis 
of heart disease and several examiners of record attributed 
the diagnoses to the veteran's smoking, or use of tobacco, 
during his period of service.  Consequently, the Board 
concludes that the evidence shows that the cause of the 
veteran's death, namely coronary artery disease, is 
attributable to his use of tobacco products.  The 
preponderance of the evidence supports such a conclusion, 
especially in light of the several VA physicians' opinions to 
that effect.  

The opinions attributing heart disease to smoking stand 
uncontradicted in the record except for an opinion set forth 
in February 1998 that the veteran's initial problems with 
coronary disease were due to family history and genetic 
background, as well as a history of hypertension.  
Nevertheless, even the February 1998 examiner indicated that 
the veteran's then-current problems were due to an 
acceleration of atherosclerosis because of radiation used to 
treat lung cancer that had in turn been caused by smoking.  
As discussed below, such an opinion does not support the 
appellant's claim of service connection.

In this case, the veteran died in July 1998.  It is also 
clear that the veteran's service connection for 
atherosclerosis was predicated on his service connection for 
nicotine dependence.  The appellant submitted her claim for 
service connection for the cause of the veteran's death in 
August 1998.  This was approximately two months after the 
threshold date established by 38 C.F.R. § 3.300(a).  There is 
no dispute as to the date the claim was filed.  There is no 
possibility that a claim for service connection for the cause 
of death could have been filed on, or before, June 9, 1998.  
(Indeed, the claim could not have been filed earlier than the 
date of the veteran's death.)  

The Board is bound by the laws enacted by Congress, and in 
the present case there is no legal basis to award entitlement 
to service connection for the cause of the veteran's death 
due to heart disease as secondary to nicotine dependence, or 
tobacco use, in service.  Accordingly, the claim of 
entitlement to service connection for the cause of death 
under 38 U.S.C.A. § 1310 must be denied.  

The Board recognizes that 38 U.S.C.A. § 1103(b) and 38 C.F.R. 
§ 3.300(b) do not prohibit an award of service connection for 
disability or death from a disease or injury which is 
otherwise shown to have been incurred in or aggravated by 
service, or which became manifest to the requisite degree of 
disability during any applicable presumptive period specified 
in 38 U.S.C.A. § 1112 (West 1991 & Supp. 2001), or 38 C.F.R. 
§§ 3.307, 3.309 (2001).  See 38 U.S.C.A. § 1103(b); 38 C.F.R. 
§ 3.300(b)(2) (2001).  Service connection may also be granted 
for ischemic heart disease secondary to disability other than 
that caused by tobacco use.  38 C.F.R. § 3.300(b)(3) (2001).  

Generally, the law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. §§ 3.303, 3.304 (2001).  In addition, 
certain chronic diseases may be presumed to have been 
incurred during service if the disorder becomes manifest to a 
compensable degree within one year of separation from active 
duty, or at some time after service if certain requirements 
are met as specified in the statutes and regulations.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.307, 3.309.  

In this case, although arteriosclerosis is a disease subject 
to presumptive service connection, there is no indication 
that heart disease manifested itself in service or within one 
year of the veteran's separation from service.  The veteran's 
service medical records are negative for any type of heart 
disease in service and the post-service treatment records do 
not suggest any report of heart disease at any time prior to 
the 1980's.  Moreover, the appellant and VA physicians have 
specifically asserted that the veteran's heart disease was 
directly due to his smoking that began in service.  As noted 
above, a VA examiner has suggested family history and genetic 
predisposition as an explanation for the development of 
coronary vascular disease, but the examiner did not indicate 
that the onset of any such disease process coincided with the 
veteran's military service.  Additionally, even though 
physicians have linked the veteran's heart disease, or 
worsening thereof, to radiation therapy for lung cancer, the 
evidence likewise attributes the development of lung cancer 
to smoking.  As such, there is no basis to establish a link 
between any fatal disease process and military service except 
by the veteran's use of tobacco products.  Therefore, because 
the appellant's claim was filed in August 1998, it must be 
denied.  38 C.F.R. § 3.300.

Finally, on November 9, 2000, while the appellant's case was 
pending, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)).  The new 
law applies to all claims filed on or after the date of the 
law's enactment, as well as to claims filed before the date 
of the law's enactment, and not yet finally adjudicated as of 
that date.  38 U.S.C.A. § 5107 note (West Supp. 2001).  The 
new law contains revised notice provisions, and additional 
requirements pertaining to VA's duty to assist.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  

Under the particular circumstances here presented, the Board 
finds that further action under the Veterans Claims 
Assistance Act of 2000 is not required.  In this case, the 
appellant and her representative were notified in an October 
1999 statement of the case of the provisions of the law 
relied on, and of the reasoning used in reaching a decision 
on the issue in this case.  Throughout the appeal, the 
appellant was given the opportunity to provide argument or 
evidence concerning the issue on appeal.  Additionally, there 
is no indication that additional relevant evidence exists 
that would affect the above-noted analysis of this case.  
Consequently, inasmuch as VA has fulfilled its duties to 
notify and assist in this case, further action under the new 
law would serve no useful purpose except to delay the 
appellant's claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis, 6 Vet. App. at 430 (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

